414 So. 2d 590 (1982)
Thomas A. and Sarah S. MORRILL, Appellants,
v.
RECREATIONAL DEVELOPMENT, INC., Appellee.
No. AH-105.
District Court of Appeal of Florida, First District.
May 18, 1982.
Rehearing Denied June 22, 1982.
*591 Thomas A. Morrill, in proper person.
James J. Richardson, Tallahassee, of counsel, Roberts, Baggett, LaFace, Richard & Wiser, P.A., Tallahassee, for appellee.
PER CURIAM.
The Morrills contend that appellee developer, who concedes their claim to an implied right-of-way across the developer's land under section 704.01(1), Florida Statutes (1981), has a duty to keep a portion of this right-of-way usable at all times. For purposes of this appeal, it is undisputed that the only possible location for this right-of-way is on land subject to periodic flooding. However, it is the long-established rule that the duty to improve or maintain an implied right-of-way or other easement rests on the owner of the easement, the Morrills in this case. 2 Thompson on Real Property § 428 at 666-68, 672 (1980).
Accordingly, the order of the trial court granting summary judgment for the developer on this count of appellants' complaint is AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and ERVIN and SHAW, JJ., concur.